Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s submission filed on 02/24/2020 is duly acknowledged.
	Claims 1-17 and 20 (originally presented on 02/19/2019) have been canceled by applicants.
	Claims 18, 19 and newly presented claims 21-37 are currently pending in this application.  Claims 18, 19 and 21-37 as currently amended/presented have been examined on their merits in this action.
Priority
This application has been filed as a DIV of parent US application 15/332,801 (filed on 10/24/2016, now abandoned), which is a CON of PCT/US2015/026340 (filed on 04/17/2015) claiming benefit to a US provisional application 61/984,013 filed on 04/24/2014.
Claim Objections
1.	Claim 18 (as currently presented) is objected to because of the following informalities:  claim 18 as presented is reproduced below:

    PNG
    media_image1.png
    301
    724
    media_image1.png
    Greyscale

In line 2, it appears that claim recites “subject who is.	suspected of being…”, which should be corrected to remove the period and the space between “is” and “suspected” (and  should recite “subject who is suspected of being…”).  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

1.	Claim 19 (as presented) is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 19 recites “The method of claim 18, wherein the sample is selected from the group 2consisting of whole blood, serum and plasma”, which does not further limit the independent claim 18 (from which it directly depends from), as claim 18 already recites limitations that the sample is “selected from the group consisting of whole blood, serum or plasma 6taken from the subject…” Claim 18, line 5). Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Appropriate correction is required.
NOTE:  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 18, 19 and 21-37 (as presented) are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al (US 2011/0184377; PG-Pub. Jul. 28, 2011; Applicant IDS dated 01/23/2020; Of Record; hereinafter Ward) taken with Mattsby-Baltzer (J. Microbiol. Biotech., 2011; hereinafter MB; Applicant IDS dated 01/23/2020; NPL Of Record) and Slama (2008; NPL cited as ref. [U]).
Claim 18 is directed to “An ex vivo method for removing bacteria from a sample taken from a 2subject who is . suspected of being infected with bacteria, wherein the bacteria are known 3to have a low affinity or no affinity for heparin or heparan sulfate, or its affinity to heparin or 4heparin sulfate is unknown, the method comprising:  
5contacting a sample selected from the group consisting of whole blood, serum or plasma 6taken from the subject with an adsorption media to allow the formation of an adhering complex, 7wherein the adsorption media is a solid substrate of high surface area having at least one 8polysaccharide adsorbent comprising heparin or heparan sulfate on the surface thereof; and  
9separating the sample from the adhering complex to produce the sample with a reduced 10amount of bacteria.”
Ward (2011) teaches methods for removing cytokines and pathogens from blood or blood serum by contacting the blood with a solid essentially non micro-porous substrate which has been surface treated with heparin, heparin sulfate and/or other molecules or chemical groups (the adsorbent media) having a binding affinity for the pathogen to be removed (abstract; Re. claims 1-3). Ward teaches sepsis is a condition triggered by bacterial infection and teaches removing bacteria from blood of patients suffering from sepsis (par. [0010,0011,0067-0072]) and teaches its methods are performed as an extracorporeal therapy (an ex-vivo method, par. [0022]).  Ward also teaches that abdominal septic shock is usually caused by E. coli, which is a gram negative bacteria, and that gram negative bacteria do not bind to heparin (i.e. have low affinity for heparin) and therefore teaches that the adsorption column of the invention can be modified to contain carbohydrates with mannose sequences (such as methyl alpha-D-mannopyranoside) that are known to bind gram negative bacteria such as E. coli, Klebsiella pneumonia, Pseudomonas aeruginosa and Salmonella. (par. [0051]). Ward teaches preparing heparin columns, which can bind the pathogens (forms an adhering complex), passing the blood through the heparin columns and collecting blood from which the pathogens have been removed by cold-centrifuging (teaches separating the sample from the adhering complex to produce a sample from which bacteria have been removed) (par. [0047 ,0090], Ex. 1 and Ex. 2). Ward teaches that the substrates can be in the form of solid beads with sufficient rigidity (par. [0028-0031]) or in the form of woven or non-woven fabric (par. [0038]) which can be hollow or solid fibers (par. [0039]; see instant claims 26).
Ward teaches its methods are more suitable for high-flow rates because its adsorption media is non-porous and does not require the adsorbate to slowly diffuse into pores within the adsorbent media (par. [0021]). Ward teaches its methods is effective at high linear flow rates of >24 cm/min or when measured by flow rate 50-2000 ml/minute (par. [0018,0024]). Ward teaches flow rate to be an important design variable (par. [0019]). Ward teaches the sample flows through the interstitial channels within the packed rigid adsorption media. Ward teaches the channels are large enough to allow blood cells to flow through (par. [0024]). Ward teaches the adsorption media can be a packed bed with roughly spherical beads with diameters ranging from 100-500 microns and teaches the interstitial pore is a function of bead size (par. [0033]). Ward exemplifies a 300 micron diameter bead which results in a interstitial pore size of 68 microns (par. [0033], Ex.1).  Since, Ward teaches the flow rate is an optimizable variable and teaches its methods are designed for high linear flow rates, it would be obvious to one of ordinary skill in the art before the effective filing date of the instant invention to perform the methods of Ward at linear flow rates of about 400-1000 cm/min (see instant claim 37).
Regarding claims 19 and 21; Ward teaches that whole blood and blood serum from mammals (human or animals) can be used in its invention (par. [0023]).
Regarding claims 22-25; Ward teaches immobilizing the adsorbent molecules, heparin, polyethylene imine (PEI) etc., onto polyethylene polymer beads by etching the polymeric surface to introduce hydrophilic characteristics (par.[0079,0080]). PEI is a non-polysaccharide and is positively charged and can bind endotoxins (par. [0048]).  Ward teaches the beads to be rigid and have high surface area and can be made from different polymers including polyurethane, polymethylacrylate, polyethylene or co-polymers of ethylene, polyethylene imine, polypropylene and polyisobutylene (par. [0029-0032,0059,0077)).
Regarding claims 27-28, Ward teaches that the polysaccharide adsorbent is heparin or heparan sulfate (see abstract, par. [0007]) bound to a solid surface with high surface area. 
Regarding claims 29-30, Ward teaches coating polymer beads with heparin ([0086], Ex. 1 on page 7), wherein the amount of heparin was 2.0mg/g of polymer bead, and that can be further optimized based on the solid substrate used in the method (par. [0085]).
Regarding claims 31-32; the limitations pertaining to the reduction in bacterial are in fact intended outcomes of the recited method. Although, Ward does not teach the specific amounts of bacteria reduced, however since Ward teaches the same method steps to reduce bacteria in whole blood sample using the same types of adsorption materials employing high flow rates, the amounts of bacteria reduced would be expected to be the same or at least very similar to the instantly recited methods. Methods are defined by their constituent steps, not by an intended use or application. See M.P.E.P. § 2111.02.  Furthermore, MB (Mattsby-Baltzer et al, 2011) teaches methods to remove bacteria (albeit exemplified for gram positive bacterial pathogen S. aureus as pathogen removed) from whole blood samples using polyethylene beads functionalized with heparin (the same methods recited in Ward and the instant specification), and teaches that bacteria in the sample were reduced about 20-40% (MB, Fig. 2). Thus, given the disclosure from Ward for modification of the solid substrate so as to bind low affinity binders including gram negative bacterial pathogens, a person of ordinary skill in the art would have successfully achieved similar results in terms of reduction in bacteria by the method, as currently intended by instant claims 31-32.
Regarding claims 33-34, Ward teaches that gram negative bacteria do not bind to heparin and therefore teaches that the adsorption column can be modified to contain carbohydrates with mannose sequences that are known to bind gram negative bacteria such as Escherichia coli, Klebsiella pneumonia, Pseudomonas aeruginosa and Salmonella. (par. [0051]). In light of these teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to remove gram negative bacteria (which do not have affinity to heparin/heparin sulfate) from blood samples by passing the blood over adsorption columns comprising mannose functionalized polymer beads as taught by Ward and the artisan would be motivated to do so because Ward teaches one can modify the adsorption media in its methods to comprise different functionalities and teaches mannose binds to gram negative bacteria (which do not bind to heparin).  It is noted that Ward also teaches the antibiotic resistant bacteria that can be removed by the heparin columns to be gram positive bacteria, including MRSA (Methicillin-resistant Staphylococcus aureus; see par. [0069]). 
Although, Ward does not exemplify the removal of specific gram negative bacteria from a blood sample such as Enterococcus faecium (instant claim 35), or antibiotic carbapenem-resistant strains of Escherichia coli or Klebsiella pneumoniae (instant claim 36), Slama (2008) discloses that such gram negative bacteria and their resistance to antibiotics is a known problem in healthcare (see Abstract, and Introduction on page 1, for instance), wherein pathogens including Enterococcus faecium and extended-spectrum beta-lactamase (ESBL)-producing Enterobacteriaceae (that includes E. coli and K. pneumoniae; see section “ESBL-producing Enterobacteriaceae” on page 3) members that can also acquire resistant to carbapenems, and are known to cause bacteremia in patients. Thus, to a person of ordinary skill in the art, it would have been obvious to employ the method disclosed and/or suggested by Ward in order to successfully remove such antibiotic-resistant gram negative bacterial pathogens using the extracorporeal step with solid substrates suitably modified to eliminate said pathogens from blood of a patient in need thereof, such as during treatment of bacteremia.  The invention as claimed fails to distinguish itself over the combined teachings and/or suggestions from the cited prior art of record.
Thus, the claim as a whole, would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention as claimed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 18, 19 and 21-37 (as presented) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-9, 14, 15, 18, 23, 24, 26 and 29 of U.S. Patent No. 8,758,286 (issues to common inventors and assignee). Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the issued claims anticipates or renders obvious that of the instant claims. The issued claims also encompass methods to remove pathogenic bacteria, including gram negative bacteria from whole blood using heparin immobilized solid substrates (adsorbent media), flowing the blood sample over the heparin column to bind the pathogenic bacteria, separating the blood from the solid substrate and recovering the sample with a reduced amount of pathogenic bacteria. The issued claims also teach the solid substrate to comprise the same polymeric materials (polyurethanes, polyethylene) ), heparin amount per gram of bead, and teach the same flow rate of the sample. Therefore the instantly recited claims are rendered obvious. 
2.	Claims 18, 19 and 21-37 (as presented) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,173,989 (issues to common assignee).  Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the issued claims anticipates or renders obvious that of the instant claims. The issued claims also recite methods to remove pathogenic bacteria S. aureus (also discloses suitability to remove pathogenic gram negative bacteria such as E. coli; see column 4, 2nd paragraph, for instance) from whole blood using heparin immobilized solid substrates (adsorbent media), flowing the blood sample over the heparin column to bind the pathogenic bacteria, separating the blood from the solid substrate and recovering the sample with a reduced amount of pathogenic bacteria. The issued claims also teach the solid substrate to comprise the same polymeric materials (polyurethanes, polyethylene) and  made into fibers. Therefore the instantly recited claims are rendered obvious. 
3.	Claims 18, 19 and 21-37 (as presented) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8, 9, 13-15, 18, 21, 23-25,. 28 and 30 of U.S. Patent No. 9,408,962 (issued to common inventors and assignee). Although the conflicting claims are not identical, they are not patentably distinct from each other because the scope of the issued claims anticipates or renders obvious that of the instant claims. The issued claims also recite methods to remove pathogenic gram positive as well as gram negative bacteria (including S. aureus, E. coli, etc.; see column 12, lines 5-15; and column 10, 4th paragraph, for instance) from whole blood using heparin immobilized solid substrates (adsorbent media), flowing the blood sample over the heparin column to bind the bacteria, separating the blood from the solid substrate and recovering the sample with a reduced amount of pathogenic bacteria. The issued claims also teach the solid substrate to comprise the same polymeric materials (polyurethanes, polyethylene), heparin amount per gram of bead, and teaches the same flow rate of the sample. Therefore the instantly recited claims are rendered obvious.
Conclusion
	NO claims are currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657

/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657